Digitally signed by
                                                                        Reporter of Decisions
                       Illinois Official Reports                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                                Appellate Court                         Date: 2017.07.19
                                                                        11:34:52 -05'00'




                    People v. Veal, 2017 IL App (1st) 150500



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ISRAEL VEAL, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-15-0500



Filed             May 2, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 14-CR-49; the
Review            Hon. Arthur F. Hill, Jr., Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Imran Ahmad, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Ashlee Cuza, and Kelly Warnick-Brown, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             JUSTICE MASON delivered the judgment of the court, with opinion.
                  Presiding Justice Hyman and Justice Pierce concurred in the judgment
                  and opinion.
                                                  OPINION

¶1       Following a 2014 bench trial, defendant Israel Veal1 was convicted of several counts
     arising out of his possession of a handgun, all of which merged into his armed habitual
     criminal conviction, for which he was sentenced to nine years’ imprisonment. Veal’s sole
     argument on appeal is that the trial court erroneously denied his pretrial motion to quash
     arrest and suppress evidence of the gun. Finding no error, we affirm.

¶2                                          BACKGROUND
¶3       Veal was charged with four counts of unlawful use of a weapon by a felon, two counts of
     aggravated unlawful use of a weapon, and one count of armed habitual criminal after an
     officer recovered a gun on Veal’s seat during a traffic stop on December 5, 2013, in Chicago.
     Prior to trial, Veal moved to quash his arrest and suppress evidence of the gun.
¶4       At the suppression hearing and at trial, Officer Wojciech Kanski testified to the events of
     that night. Officer Kanski was assigned to the area north saturation team, which was
     dispatched to violent neighborhoods where there were high incidences of shootings and gang
     conflicts. Officer Kanski was on routine patrol with his partner, Officer Pelayo, in the area of
     4258 West Washington Boulevard. Officer Pelayo pulled up next to a Honda Civic at a red
     light, at which time Officer Kanski observed that the rear two passengers of the car were not
     wearing seatbelts. After the light changed, Officer Pelayo executed a traffic stop of the Civic.
     The officers pulled to the side of the Civic after it had come to a stop, and Officer Kanski,
     who was next to the rear passenger on the driver’s side, exited his vehicle and approached the
     Civic. As Officer Kanski was 5 to 10 feet away from the car, he observed the rear passenger
     closest to him, identified in court as Veal, making movements toward his waist, as though he
     was trying to cover something. Specifically, Officer Kanski testified that Veal moved his
     hands towards his waist on the right side of his body and pushed his waist down.
¶5       Upon observing Veal’s movements, Officer Kanski ordered the car’s occupants to raise
     their hands for reasons of officer safety. While three of the occupants immediately complied,
     Veal did not. Officer Kanski testified that Veal instead moved his hands up and down.
     Officer Kanski did not did not see anything in Veal’s hands.
¶6       Officer Kanski initially ordered the driver out of the car, whereupon he patted him down,
     handcuffed him, and had him stand outside behind the Civic.2 He then ordered Veal out of
     the car and opened the door for him. As Veal exited the car, Officer Kanski saw a handgun
     underneath where Veal had been sitting, and he immediately secured Veal and took
     possession of the weapon.
¶7       The trial court denied the motion to quash and suppress, finding that the seatbelt
     violation, coupled with Veal’s furtive movements and his failure to comply with the officer’s
     request to raise his hands, justified ordering Veal out of the car.


         1
           The defendant’s name is alternately spelled “Israel” and “Isreal” throughout the record and the
     briefs. We refer to him as “Israel” as that is the name used in the notice of appeal.
         2
           Officer Kanski testified that the driver was ticketed for the passengers’ seatbelt violations, but the
     record does not indicate if that was also the reason for the driver’s arrest.

                                                      -2-
¶8         At trial, Officer Kanski was the sole State witness. His trial testimony echoed his
       testimony at the suppression hearing. At the close of the State’s evidence, the court denied
       Veal’s motion for a directed finding. Veal rested without putting on evidence, and the court
       found Veal guilty on all counts, which were merged into the most serious charge of armed
       habitual criminal. Following the denial of his posttrial motion, Veal was sentenced and
       timely appealed.

¶9                                               ANALYSIS
¶ 10        The sole issue on appeal is the court’s ruling on Veal’s motion to quash and suppress. A
       ruling on a motion to suppress is subject to a mixed standard of review. People v. Pitman,
       211 Ill. 2d 502, 512 (2004). The trial court’s factual findings are entitled to deference, given
       that the trial court is in a superior position to weigh the credibility of witnesses, and we will
       uphold such findings unless they are contrary to the manifest weight of the evidence. Id.
       However, the ultimate legal question of suppression is subject to de novo review. Id.
¶ 11        Pursuant to the fourth amendment of the United States Constitution, people have the right
       to protection against unreasonable searches and seizures. U.S. Const., amend. IV; see also
       People v. Jones, 215 Ill. 2d 261, 268 (2005). Ordinarily, a search and seizure is reasonable
       under the fourth amendment if supported by a warrant showing probable cause. Jones, 215
Ill. 2d at 269 (citing Katz v. United States, 389 U.S. 347, 357 (1967)). But there are several
       exceptions to the warrant requirement, including the circumstance where a police officer
       briefly stops a person for questioning when the officer reasonably believes that person has
       committed, or is about to commit, a crime—colloquially known as a Terry stop. People v.
       Duran, 2016 IL App (1st) 152678, ¶ 13 (citing Terry v. Ohio, 392 U.S. 1, 21-22 (1968)).
¶ 12        A motor vehicle stop is akin to a Terry stop (Knowles v. Iowa, 525 U.S. 113, 117 (1998)),
       and as such, we analyze the reasonableness of such stops under Terry principles (Jones, 215
Ill. 2d at 270). A traffic stop is reasonable when the police have probable cause to believe
       that a traffic violation has occurred.3 People v. Reedy, 2015 IL App (3d) 130955, ¶ 20
       (quoting Whren v. United States, 517 U.S. 806, 809-10 (1996)).
¶ 13        Here, Veal does not challenge the legality of the stop based on the fact that both Veal and
       his fellow rear-seat passenger were not wearing seatbelts. See 625 ILCS 5/12-603.1(a) (West
       2014) (generally requiring rear-seat passengers to wear safety belts). And both parties agree
       that following a lawful traffic stop police may, as a matter of course, order the driver and any
       passengers out of the vehicle pending completion of the stop. See Pennsylvania v. Mimms,
       434 U.S. 106, 110-11 (1977); Maryland v. Wilson, 519 U.S. 408, 413-14 (1997); see also
       People v. Sorenson, 196 Ill. 2d 425, 433 (2001). However, the parties dispute whether
       Officer Kanski’s command for Veal to exit the car occurred while the stop was in progress.
       Specifically, Veal contends that following the arrest of the driver, the stop had concluded and
       he was free to leave. Thus, according to Veal, the order to step out of the car constituted a
       new police-citizen encounter requiring separate justification under the fourth amendment.
       We disagree.
¶ 14        We have considered the question of when a traffic stop “ends” for purposes of
       determining the legality of a later search of the automobile or the defendant. As a general

           3
           A traffic stop may also be justified under the less exacting Terry standard of reasonable suspicion.
       People v. Reedy, 2015 IL App (3d) 130955, ¶ 20 n.1 (collecting cases).

                                                      -3-
       matter, we have held that the return of paperwork—e.g., a driver’s license, vehicle
       registration, or proof of insurance—signifies the conclusion of the stop, as it conveys to the
       driver that he is free to leave, and any ensuing search must be supported on grounds
       independent of the initial violation prompting the stop. See, e.g., People v. Cosby, 231 Ill. 2d
262, 276 (2008); People v. Kats, 2012 IL App (3d) 100683, ¶ 20; People v. Al Burei, 404 Ill.
       App. 3d 558, 565 (2010); People v. Miller, 345 Ill. App. 3d 836, 842 (2004).
¶ 15        But Illinois courts have not squarely confronted the issue presented in this case, which is
       whether a traffic stop ends when, instead of returning papers to the driver, the officers arrest
       or restrain him. The closest case on point is People v. Bunch, 207 Ill. 2d 7, 14-15 (2003),
       where, following the arrest of the driver for failing to produce a valid driver’s license, the
       police asked defendant, the front-seat passenger, to exit the car and then proceeded to
       question him. Although the defendant argued that the questioning violated his fourth
       amendment rights, he conceded that the officer could lawfully order him out of the vehicle.
       Id. As a result, the supreme court did not analyze the issue here. Id. at 15.
¶ 16        In considering this question, we find instructive the Supreme Court’s decision in Arizona
       v. Johnson, 555 U.S. 323, 333 (2009). There, three police officers pulled over a vehicle after
       a license plate check revealed that the vehicle’s registration was suspended. Id. at 327. While
       one officer attended to the driver and asked him to exit the vehicle, another officer
       questioned the defendant, the rear-seat passenger, and eventually asked him to exit the car
       where she could question him regarding his gang affiliation outside of the presence of the
       front-seat passenger. Id. at 327-28. After the defendant exited, the officer patted him down
       and recovered a weapon; at issue was the lawfulness of the pat down. Id. at 328-29. The
       Court rejected the Arizona Court of Appeals’ conclusion that the pat down was a separate
       encounter from the traffic stop and explained that a “traffic stop of a car communicates to a
       reasonable passenger that he or she is not free to terminate the encounter with the police and
       move about at will.” Id. at 333 (citing Brendlin v. California, 551 U.S. 249, 257 (2007)).
       Accordingly, the stop does not “end” until the police no longer need to control the scene and
       inform the driver (or passengers) that they are free to leave. Johnson, 555 U.S. at 333. The
       Court concluded that nothing occurred to convey to the defendant that, prior to the pat-down,
       the stop had ended or that he was free to depart without police permission. Id. at 333-34.
¶ 17        We do not read Johnson to say that no traffic stop can be considered complete unless and
       until the police so inform the occupants of the vehicle. Rather, we must consider the
       circumstances of each case and determine whether, under those circumstances, a reasonable
       person would understand that they were free to leave and the police no longer needed to
       control the scene.
¶ 18        In this case, we do not believe the arrest of the driver would lead a reasonable person in
       Veal’s position to believe that he was free to leave. Significantly, the stop was prompted by
       the fact that neither Veal nor the other rear-seat passenger was wearing a seatbelt, which is a
       petty offense subject to a fine. 625 ILCS 5/12-603.1(d) (West 2014). While Officer Kanski
       began the encounter by restraining the driver, that alone did not suggest that Veal would
       escape ticketing. In other words, Officer Kanski’s action of handcuffing the driver did not
       convey to the passengers that they were then free to leave, particularly where two of those
       passengers had also committed traffic violations.
¶ 19        In sum, because we conclude that the stop was ongoing at the time Officer Kanski
       ordered Veal out of the car and because an officer may routinely order a passenger out of a

                                                  -4-
       car during a lawful traffic stop (Sorenson, 196 Ill. 2d at 433), we hold that Veal’s search and
       seizure did not run afoul of the fourth amendment. For this reason, we need not address the
       State’s argument in the alternative that the officer’s order to exit the car was independently
       supported by a reasonable suspicion that Veal had committed a crime based on his furtive
       movements.

¶ 20                                      CONCLUSION
¶ 21      Accordingly, the judgment of the trial court is affirmed.

¶ 22      Affirmed.




                                                  -5-